        Case 1:20-cv-00081-ECM-SRW Document 5 Filed 04/23/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

CHARLES EDWARD BROWN,                         )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         )      CIVIL ACT. NO. 1:20-cv-81-ECM
                                              )               (WO)
LEE PADGETT, et al.,                          )
                                              )
           Defendants.                        )

                         MEMORANDUM OPINION and ORDER

         On March 20, 2020, the Magistrate Judge entered a Recommendation (doc. 4) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

         ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED prior to service of process pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

        A separate Final Judgment will be entered.

        Done this 23rd day of April, 2020.


                                          /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
